Citation Nr: 0740404	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an ulcer.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 27, 1973, to 
October 16, 1973. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board remanded this case in March 2003 to address the 
veteran's request for a Travel Board hearing.  In July 2003, 
the veteran presented testimony at a Travel Board hearing 
chaired by a Veterans Law Judge who is no longer employed at 
the Board.  A transcript of the hearing is associated with 
the claims file.

In addition to the issues listed on the first page above, the 
veteran also appealed the issue of entitlement to service 
connection for a hernia; however, that issue was resolved by 
a May 2007 rating decision granting service connection for an 
umbilical hernia.


REMAND

The veteran was informed by letter dated in November 2007 
that the individual who conducted his July 2003 hearing was 
no longer an employee of the Board.  The veteran was offered 
the opportunity to attend another hearing conducted by the 
Judge who would decide his case.  The veteran responded in 
November 2007 that he wanted another Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled 
in accordance with the docket number of 
this appeal.  The veteran should be 
notified of the time and place to report 
for the scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


